EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative William Trousdell (Reg. # 38,637) on 01/20/2021.
With respect to the claims filed 01/07/2021, the application has been amended as follows:
1. (Currently Amended) A machine learning device configured for estimating an amount of unburned fuel by performing a machine learning function using training data, the machine learning device comprising an electronic control unit configured to receive signals from one or more sensors associated with an internal combustion engine, retrieve parameters relating to operation of the internal combustion engine, the training data, and control programs from a memory, and execute the control programs to perform the machine learning function, wherein the machine learning function comprises:
selecting first parameters having effects on the amount of unburned fuel
exhausted from the internal combustion engine from among the parameters relating to operation of the internal combustion engine, 
calculating the amount of unburned fuel based on the selected first
parameters,

the selected first parameters and the amount of unburned fuel, wherein said correlation function comprises a linear function showing a relation between values of the selected first parameters and the amount of unburned fuel calculated using the least squares method, 
calculating a variance of the amount of unburned fuel 
an average value of the amount of unburned fuel and said linear function, and 
[[the]] selecting second parameters with strong degrees of correlation 
with the amount of unburned fuel exhausted from the internal combustion engine from among the selected first parameters based on 
2-4. (Cancelled)
5. (Currently Amended) The machine learning device according to claim 1, wherein the machine learning function further comprises:
calculating contribution ratios of the selected first parameters based on 
said variance, wherein the second parameters 
6. (Currently Amended) The machine learning device according to claim 5, wherein the selected second parameters are a group of the parameters with the highest contribution ratios.
7. (Currently Amended) The machine learning device according to claim 5, wherein the selected second parameters are the parameters with contribution ratios greater than a preset lower limit value.

9. (Currently Amended) The machine learning device according to claim 5, wherein the machine learning function further comprises: 
determining a cumulative contribution ratio by cumulatively adding the 
contribution ratios in order from the highest contribution ratio of a parameter that reaches a preset upper limit value, wherein the parameters contributing to the cumulative contribution ratio are selected as the second parameters.
10. (Currently Amended) The machine learning device according to claim 1, wherein the selected second parameters are based on a mounting of any sensor for detecting the parameter value and a cost of the sensor.
11-20. (Cancelled)

REASONS FOR ALLOWANCE
Claims 1 and 5-10 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a machine learning device, including: “selecting second parameters with strong degrees of correlation with the amount of unburned fuel exhausted from the internal combustion engine from among the selected first parameters based on said variance,” in combination with the remaining limitations of the claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747